FILED IN
                                                                     1STCOURT OF APPEALS
                                                                       HOUSTON, TEXAS
                          No.    01-14-00952-CV
                                                                       AUG 31 2015
                                                                     CHRISTOPHER A^ P«NE

                        IN THE   COURT OF APPEALS
                                                                 CLERK.     W-
                 FOR THE    FIRST DISTRICT OF TEXAS


                            HOUSTON,       TEXAS




Herbert Jackson,
Respondent - Appellant,

V.


Patricia A. Jackson,
Applicant - Appellee.




               Appeal from the 328th DISTRICT COURT

                        Cause No.   14-DCV-217167


                        FORT BEND COUNTY,        TEXAS




                                BRIEF OF   THE


             APPLICANT-APPELLEE,      PATRICIA A.          JACKSON




                            Patricia A.      Jackson,      Pro Se
                            2015 Hilton Head Dr.
                           Missouri City,          Texas    77459-3309

                            hepajacks@ sbcglobal.net
                              TABLE   OF CONTENTS


TABLE    OF AUTHORITIES                      ........................                            ..................... 3


STATEMENT OF ORAL ARGUMENT               ,                                                                                 4


STATEMENT OF THE CASE
        FACTS......                                                                                           5-12
        PROCEDURAL HI STORY                                                                                         12


STANDARD OF REVIEW                                                                                                    13


ARGUMENT                                       ..............,.,.........,....v,.,...v...v..v.r.v.................... 14
1.      The Appellee presented evidence that was legally and
        factually sufficient to make a finding of family
        viol ence                                                                                          14-15
2.      The District Court did not abuse its discretion in making a
        finding of family violence                                                                                  15

CONCLUSION                                                                                                          16


CERTIFICATE OF SERVICE                                                                                  .........   16
                           TABLE   OF AUTHORITIES


                                    Cases


In re Doe,   19 S.W.3d 249,253     (Tex. 2 000)                                                        13

Vongontard v. Tippitt, 137 S.W.3d 109, 112                    (Tex. App.-
Houston[lst Dist.]2004, no pet.)                                                                 .13

Boyd v. Palmore, 425 S.W.3d 425,        430 (Tex. App. - Houston[lst
Dist. ]2011, no pet.)                      .................................................. ....13

In re Epperson,     213 S.W.3d 541,    544    (Tex. App.-Texarkana 2007, no
pet.)                    .                                               15

Celestine v. Dep't of Family & Protective Servs.,                         321 S.W.3d
222,235   (Tex.   2010)                                                                           15



                                   Statutes


TEX.   FAM. CODE ANN. 71. 004 (1) (West 2 014)                                                         13

                                Court Rules
                STATEMENT REGARDING ORAL ARGUMENT


Because the arguments in appellant's brief have not been
properly preserved for appeal, the appellee believes that oral
argument is unnecessary.
                            STATEMENT OF THE   CASE


I.   Facts


     1. 1st   Incident


     On Sunday, May 18, 2014 the Appellant,       Herbert Jackson and

his wife,     the Appellee, Patricia A. Jackson were waiting at the

airport to board a flight back to Houston from Costa Rica after

traveling with a group (Shell Employees Club). Another male

passenger sit beside Patricia and while waiting they began to

engage in a conversation.     Herbert beckoned for Patricia to come

with him.     Patricia followed Herbert to another gate where there

was no one.    Herbert sat down and asked Patricia to    sit beside


him and when she sat Herbert elbowed her in the side.       Patricia

jumped up from the pain in her side and Herbert angrily told her

to sit back down and said she was being disrespectful and called

her a bitch.     Herbert said he knew Patricia didn't like being

called a bitch but said he was going to call her one anyway and

wanted to know what she was talking about with the male

passenger.    Patricia said they were having general conversation

about Costa Rica and where each of them was from.       Patricia told

Herbert that she told the other passenger that she was traveling

with husband and he was traveling with his partner. Herbert

continued asking Patricia the same thing several times about

what she and the passenger was talking about. Patricia continued
repeating the same thing and Herbert told Patricia if she said

that one more    time   that he would bust her in the   face.    Patricia


didn't say it again because she knew Herbert would do just that.

Afterwards,   Herbert and Patricia went back to their gate and

Herbert acted like he always does,      as if he had done nothing.

     After returning from Costa Rica Patricia started calling

Herbert very seldom and stopped spending time with him,           and he

noticed it.     Then in July,   Herbert told Patricia that he wanted

her to look at some papers,      so he asked her to come by his house

after church.     Patricia hesitated, but said okay.      Once she got

there Herbert asked, where is your phone?       She said it was in

the car, because she wasn't expecting to be there long, because

she was only there to look at papOOOOers. Herbert said go get

it, but he changed his mind and decided to go and get it

himself, and took her keys. After getting the phone Herbert

proceeded to go through Patricia's phone to see who she's been

talking to and found nothing.      Herbert told Patricia that he

wasn't giving her back the keys until they discussed and settled

what's been going on with regards to their marriage.            He told

her she wasn't leaving until they do. Patricia realized that

there were never any papers Herbert needed her to look at, but

it was his way of getting her to his house. Herbert wanted to

know why she was distancing herself and he said that he believed

it was because she had no intentions of reconciling with him.
He was right,    however,    Patricia was afraid to tell him in fear

of his reaction and she had no keys to leave.           As the

conversation continued between Herbert and Patricia the subject

of divorce finally came up.        Herbert said he wouldn't file,     so

Patricia said she would and he wanted to know when.           She told


him August. Herbert told Patricia not to tell anyone that he had

kidnapped her,    and he wouldn't give her keys back to leave until

she had sex with him. After that conversation,         Herbert started

showing up at Patricia's home often and unannounced.

     2. 2nd   Incident


     On Monday, August 18, 2014 Herbert showed up unannounced at

3:30 am to Patricia's home. She was awakened, because the dogs

started barking after hearing the door bell ringing and knocking

at the door. Patricia got up and saw that it was Herbert and

opened the door. She didn't want to open the door,          but she

afraid if she didn't       it could be a   confrontation.   Herbert


proceeded to the bedroom and the first thing he said was take

off your clothes.        Patricia told him that she didn't feel like

having any sex because she needed to start getting ready for

work. He wasn't hearing any of that and wouldn't take no for an

answer. Herbert then asked where had she been the day before

because he couldn't get in contact with her. Patricia told him

that she was at her office working. He asked her that several

times and that let her know that he didn't believe her. After
the sex Herbert wanted to talk about other things and Patricia

didn't she needed to get ready for work and told him that.

Herbert didn't care what she wanted and started saying she

couldn't keep him out of that house because it was his house

too. Patricia didn't want to hear any of that and continued

asking him to leave so that she could get ready for work.        She

only got him to leave by saying she would come by his home

during her lunch and talk with him.    He said okay and then left.

Patricia didn't go by as she said and Herbert called about 4:50

pm. She told him she got busy during lunch and didn't make it

and was now on her way to pick up her grandson,    Carson from

school.    Herbert called again about 8:27 pm and wanted to know

how it was going.    Patricia told him that Carson had just left

and that she was tired and about to go to bed. Herbert raised

his voice and told her that she must be crazy and has lost her

mind.   He told Patricia that did she think that she would be


allowed to continue treating him any kind of way. She again told

him she was tired because he had awaken her out of her sleep

earlier that morning.    Herbert said so what.   Patricia explained

her tiredness again and he said okay he understood. He said go

ahead get some rest and we will talk tomorrow.    After going to

bed about 9:17 pm the doorbell started ringing and the dogs

started barking.    Patricia got up and peeped into foyer because

she was afraid that it was Herbert again.    Looking through the

                                  8
glass doors she could see that her fear was confirmed,      and it

was Herbert again,   twice in one day.     At this point she is

scared and didn't know his frame of mind, because she had just

talked to him about 45 minutes earlier.       Patricia wouldn't open

the door and was scared and nervous and couldn't think,      so she

called her daughter Marquita Wilson and asked her to call the

police for her because Herbert was there again for the second

time on the same day. She told her daughter she wanted him gone,

but wasn't going to open the door.       Herbert kept ringing the

door bell and knocking on the door and the dogs wouldn't stop

barking. He then started knocking on the bedroom window and

calling her cell phone. Patricia wouldn't answer the cell phone

and by this time she was really scared and called her neighbor

across the street, Elizabeth, Amalguer at 2022 Hilton Head and

asked to call the police too.    As Herbert was knocking on the

window,   Patricia eased out of her bedroom and went upstairs to

go hide in the attic.    Heir daughter called her back on her cell

phone and told her that the police was on the way and would be

calling her. Patricia was scared and asked her daughter did she

tell the police to hurry.    She continued talking to her daughter

and then the police called on the Land Line. She told her

daughter to stay on the phone and not to hang up on the cell.

While talking to the police and telling them what was going on,

the dogs started barking more and Patricia heard Herbert's
voice.    She told the police that she heard his voice and that

was inside of her house and didn't know how he got in because

she have storm doors and they were all locked and he didn't have

a key to them. Herbert's voice became clearer as he started

coming up the stairs and Patricia attempted to get closer to the

attic.    Before making it to the attic Herbert found her in

bedroom at the end of the hall. As he approached,    Patricia hung

up on the police because she was afraid of what Herbert would do

if he knew that she was on the phone with the police. She didn't

hang up the cell phone because she wanted her daughter to hear

what was going on.    He told her that she didn't have to be afraid

come on let's go downstairs and talk. Patricia saw a wire hanger

in his hand and asked him what was he doing with it?     Herbert

told her he picked it up when he came in.     She knew that wasn't

true.    He continued to lead her downstairs and saw that Patricia


had her cell phone in her hand. He motioned for her to hang up

and she wouldn't.    She told Herbert the storm doors were   all


locked. So,   she asked him how was he able to get in? She doesn't

remember him answering. Herbert then sat her on the sofa beside

him and raised her hand with the cell phone and hit the end call

button to hang up from her daughter; and said why are you

putting your children in this?    He started telling Patricia that

she couldn't keep him out of this house because his TDL has this

address on it.   He said that meant she couldn't keep him out and

                                  10
he could come in just like she could.      Patricia told Herbert

that they had just talked and she told him that she was going to

bed and he agreed they would talk the next day.      He said he

changed his mind and asked her don't you change your mind.         At

this point Patricia is really scared and was praying that the

police would soon arrive because she didn't want to talk

anymore.    At that point the doorbell rang and Herbert went to

the door.    The police was at the door and asked him to step

outside. After the police was going back and forth with Herbert

about where he lived,   Herbert told the police that he had been

living at his inherited home for the last 3 H years.      The police

told him since he had established residence somewhere else this

house was no longer his home to come and go as he please no

matter what his TDL showed.     The police told Herbert that coming

through a locked door to get to a door that he did have a key

to, was Criminal Trespassing.     The police told him that Patricia

did not want him there and asked him to leave.      Herbert said

that he didn't hear her say that.      Patricia turned to him and

told him she wanted him to leave.      They gave back the keys they

had to each other's residence, however Patricia had another key

and told Herbert the other key was on the set of keys that her

daughter had to her car that she was driving.     She told him she

would give him the key when she gets it from her daughter.

Patricia talked about having a previous Protective Order on

                                  11
Herbert back in 2011,       but it had expired.    The police said that

maybe you should finalize with a divorce this time.            At that

time Herbert    started to    leave and told Patricia that he had torn


the door off and let him know what it cost to get it fixed.

Patricia's daughter Monique, her fiance, Michael,           and her

grandson,    Carson came by as Herbert was leaving and Patricia

told them what Herbert       said and went   to back to   look at    the


door.     By this time, Herbert had left and Monique told her

mother that Mr. Herbert has torn your new storm door off and he

should go to jail for that.        Monique made that statement because

she had just picked up Carson a couple of hours earlier and had

come in and out that same door.


II.     Procedural History

        On August 25, 2014 Appellee,      Patricia A.   Jackson,    Pro Se

filed an application for a Protective Order against Appellant,

Herbert Jackson,    Pro Se in the District Clerk's office in Fort

Bend County,    Texas.    A judgment was entered on September 23,

2014 and the Protective Order was granted to Patricia in the

328th Judicial District Court in Fort Bend County, Texas.

        On October 7,    2014 Herbert filed a motion for a new trial.

The Motion for a New Trial was heard on October 27, 2014 and the

motion was    denied.




                                     12
                             STANDARD OF REVIEW


        The Court should review the Judicial District Court's legal

and factual sufficiency standards.          In re Doe,   19 S.W.3d 249,253

(Tex. 2000); Vongontard v.      Tippitt,     137 S.W. 3d 109, 112 (Tex.

App.-Houston [1st Dist.]2004, no pet.) .

        The Court should review TEX.       FAM.   CODE ANN.   71.004(1)(West

2014)    (emphasis added).    Thus,   a family member's actions can

meet the definition if they are intended to result in harm or

involve a threat that reasonably places the other family member

in fear of imminent harm. Boyd v. Palmore, 425 S.W.3d 425, 430

(tex. App. - Houston[lst Dist.]2011, no pet.).

        The Court should review cases involving family-violence

protective orders,    evidence that a person has engaged in abusive

conduct in the past permits an inference that a person will

continue this behavior in the future. In re Epperson, 213 S.W.3d
541, 544    (Tex. App.-Texarkana 2007, no pet.)




                                      13
                                    ARGUMENT


  I.     The Appellee presented evidence that was legally and
         factually sufficient to make a finding of Family
         Violence.


       The Judicial District Court found correctly that the

evidence presented was legally and factually sufficient to make

a finding of family violence because the photographs that the

appellant is referring to in this appeal was not used to make

that   determination.


       Yes,   Patricia did attach photographs to the application for

Protective Order, however,      during the Hearing on September 23,

2014 the old photographs were never mentioned by her in

testimony given in the trial court.       Herbert mentioned those

pictures      (RR Vol 1 p 33) only after pictures were introduced by

Patricia (RR Vol 1, p 28-30), concerning the incident on August

18, 2014 of ripping the storm door to gain access to a door that

he had a key for.       He said they were attached to pad the

application and Herbert said he categorically denied them.          The

pictures with dates correspond to incidents and dates on the

previous protective order ll-DCV-187019 issued on January 31,

2011 by the 328th Judicial District Court in Fort Bend County.

Herbert and Patricia both signed the agreed protective order.

       The photographs    (CR Vol 1 of the ripped off storm door were

entered into evidence by Patricia (RR, Vol 1 page 28-30).       The

                                    14
Court asked Herbert if he had any objection to the Court looking

at the photographs of the ripped storm door that was being

entered as admissible evidence and Herbert said no.    I don't have


any objections (RR, Vol 1 page 29). If no objection was made by

Herbert during the hearing it should not be appealable.

  II.      The Judicial District Court did not abuse its discretion
           in making a finding of family violence.

     A   trial court abuses its discretion if it acts without


reference to any guiding rules or principles or fails to

correctly analyze or apply the law. Celestine v. Dep't of Family

& Protective Services,    321 S.W.3d 222,235 (Tex. 2010)

     Herbert has admitted to family violence in the past and if

there is evidence that a person has engaged in abusive conduct

in the past an inference is permitted that a person will

continue this behavior in the future. In re Epperson, 213 S.W.3d
541, 544    (Tex. App.-Texarkana 2007, no pet.)




                                   15
                           CONCLUSION




     For the reasons stated above,   this Court should affirm the

Trial Court's findings that the evidence was legally and

factually sufficient in finding that family violence had

occurred and likely to occur in the future to award a protective

order.




                              Respectfully submitted,




                                      UUAJ
                              Patricia A.   Jackson /Pro Se
                              2015 Hilton Head Dj
                              Missouri City, Texas  77459
                              (281) 437-7718 Telephone Home
                              (281) 615-0980 Telephone Cell
                              hepajacks@sbcglobal.net




                                16
                            CERTIFICATE     OF SERVICE


I Patricia A. Jackson, certify that today, August 31, 2015,   a
copy of the brief for Appellee, was served upon:

VIA:    Facsimile   713 227-0066 and
Regular US Mail
TO: Attorney Annie P. Briscoe
1217 Prairie St., Suite 207
Houston,      Texas 77002
Annie    P.   Briscoe




                                       17